

NOTE
December 14, 2018
FOR VALUE RECEIVED, the undersigned (each, a “Borrower” and collectively, the
“Borrowers”) hereby promises to pay to U.S. BANK NATIONAL ASSOCIATION or
registered assigns (the “Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each Loan from time
to time made by the Lender to such Borrower under that certain Fourth Amended
and Restated Credit Agreement, dated as of December 14, 2018 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among LCI Industries, the Borrowers, each other Foreign Borrower party
thereto, the financial institutions party thereto as lenders and JPMorgan Chase
Bank, N.A., as Administrative Agent.
Each Borrower promises to pay interest on the unpaid principal amount of each
Loan made to such Borrower from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the applicable currency in
immediately available funds at the Administrative Agent’s office or at such
other place as should be designated in writing for such purpose in accordance
with the terms of the Agreement. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement. The
Obligations of all Borrowers shall be several in nature (and not joint) and,
except as set forth in the Guarantee Agreement, no Borrower shall be liable for
the Loans made to any other Borrower.
This promissory note (this “Note”) is one of the promissory notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Note is
also entitled to the benefits of the Guarantee Agreement and is secured by the
Collateral. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note may become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.
Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
The terms of this Note are subject to amendment only in the manner provided in
the Agreement. This Note is subject to restrictions on transfer or assignment as
provided in the Agreement.


Note

--------------------------------------------------------------------------------


        




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
LIPPERT COMPONENTS, INC.,
 
By:


 
Name: Brian M. Hall
Title: Chief Financial Officer





730766279    Signature Page to Note (U.S. Bank)

--------------------------------------------------------------------------------

        






LCI INDUSTRIES C.V., REPRESENTED BY ITS SOLE GENERAL PARTNER, KINRO TEXAS INC.
 
By:


 
Name: Brian M. Hall
Title: Chief Financial Officer



LCI INDUSTRIES B.V.
 
By:


 
Name: Brian M. Hall
Title: Director B






LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Borrower
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Principal Balance This Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





730766279    Signature Page to Note (U.S. Bank)